 Case 1:20-cv-04424-NGG-SJB Document 1 Filed 09/21/20 Page 1 of 19 PageID #: 1




  MICHAEL FAILLACE & ASSOCIATES, P.C.
  60 East 42nd Street, Suite 4510
  New York, New York 10165
  Telephone: (212) 317-1200
  Facsimile: (212) 317-1620
  Attorneys for Plaintiff

  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  -------------------------------------------------------X
  PEDRO MIRANDA, individually and on
  behalf of others similarly situated,

                                     Plaintiff,                      COMPLAINT

                   -against-
                                                             COLLECTIVE ACTION UNDER
  MLB RESTAURANT GROUP, INC. (D/B/A                               29 U.S.C. § 216(b)
  LUCIANO'S), MICHAEL SIMONE,
  LUCIANO FIORI, and ROBERT CIPRIETTI,                                    ECF Case

                                      Defendants.
  -------------------------------------------------------X

         Plaintiff Pedro Miranda (“Plaintiff Miranda” or “Mr. Miranda”), individually and on behalf

 of others similarly situated, by and through his attorneys, Michael Faillace & Associates, P.C.,

 upon his knowledge and belief, and as against MLB Restaurant Group, Inc. (d/b/a Luciano's),

 (“Defendant Corporation”), Michael Simone, Luciano Fiori, and Robert Ciprietti, (“Individual

 Defendants”), (collectively, “Defendants”), alleges as follows:

                                           NATURE OF ACTION

       1.       Plaintiff Miranda is a former employee of Defendants MLB Restaurant Group, Inc.

(d/b/a Luciano's), Michael Simone, Luciano Fiori, and Robert Ciprietti.

       2.       Defendants own, operate, or control an Italian Restaurant, located at 15 Metrotech

Center, Brooklyn, NY, 11201 under the name “Luciano's”.
 Case 1:20-cv-04424-NGG-SJB Document 1 Filed 09/21/20 Page 2 of 19 PageID #: 2




       3.      Upon information and belief, individual Defendants Michael Simone, Luciano Fiori,

and Robert Ciprietti, serve or served as owners, managers, principals, or agents of Defendant

Corporation and, through this corporate entity, operate or operated the restaurant as a joint or unified

enterprise.

       4.      Plaintiff Miranda was employed as a pizza maker at the restaurant located at 15

Metrotech Center, Brooklyn, NY, 11201.

       5.      At all times relevant to this Complaint, Plaintiff Miranda worked for Defendants in

excess of 40 hours per week, without appropriate minimum wage, overtime compensation and

spread of hours pay for the hours that he worked.

       6.      Rather, Defendants failed to pay Plaintiff Miranda appropriately for any hours

worked, either at the straight rate of pay or for any additional overtime premium.

       7.      Further, Defendants failed to pay Plaintiff Miranda the required “spread of hours”

pay for any day in which he had to work over 10 hours a day.

       8.      Defendants’ conduct extended beyond Plaintiff Miranda to all other similarly situated

employees.

       9.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Miranda and other employees to work in excess of forty (40) hours per week

without providing the minimum wage and overtime compensation required by federal and state law

and regulations.

       10.     Plaintiff Miranda now brings this action on behalf of himself, and other similarly

situated individuals, for unpaid minimum and overtime wages pursuant to the Fair Labor Standards

Act of 1938, 29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et

seq. and 650 et seq. (the “NYLL”), and the “spread of hours” and overtime wage orders of the New



                                                   -2-
 Case 1:20-cv-04424-NGG-SJB Document 1 Filed 09/21/20 Page 3 of 19 PageID #: 3




York Commissioner of Labor codified at N.Y. COMP. CODES R. & REGS. tit. 12, § 146-1.6 (herein

the “Spread of Hours Wage Order”), including applicable liquidated damages, interest, attorneys’

fees and costs.

       11.        Plaintiff Miranda seeks certification of this action as a collective action on behalf of

himself, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).

                                     JURISDICTION AND VENUE

       12.        This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiff Miranda’s state law claims under 28

U.S.C. § 1367(a).

       13.        Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate an Italian Restaurant located in this district. Further, Plaintiff Miranda was employed by

Defendants in this district.

                                                    PARTIES

                                                      Plaintiff

       14.        Plaintiff Pedro Miranda (“Plaintiff Miranda” or “Mr. Miranda”) is an adult

individual residing in New York County, New York.

       15.        Plaintiff Miranda was employed by Defendants at Luciano's from approximately

July 2012 until on or about August 23, 2019.




                                                     -3-
 Case 1:20-cv-04424-NGG-SJB Document 1 Filed 09/21/20 Page 4 of 19 PageID #: 4




       16.     Plaintiff Miranda consents to being a party plaintiff pursuant to 29 U.S.C. § 216(b),

and brings these claims based upon the allegations herein as a representative party of a prospective

class of similarly situated individuals under 29 U.S.C. § 216(b).

                                              Defendants

       17.     At all relevant times, Defendants owned, operated, or controlled an Italian

Restaurant, located at 15 Metrotech Center, Brooklyn, NY, 11201 under the name “Luciano's”.

       18.     Upon information and belief, MLB Restaurant Group, Inc. (d/b/a Luciano's) is a

domestic corporation organized and existing under the laws of the State of New York. Upon

information and belief, it maintains its principal place of business at 15 Metrotech Center, Brooklyn,

NY, 11201.

       19.     Defendant Michael Simone is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant Michael Simone is sued

individually in his capacity as owner, officer and/or agent of Defendant Corporation. Defendant

Michael Simone possesses operational control over Defendant Corporation, an ownership interest in

Defendant Corporation, and controls significant functions of Defendant Corporation. He determines

the wages and compensation of the employees of Defendants, including Plaintiff Miranda,

establishes the schedules of the employees, maintains employee records, and has the authority to

hire and fire employees.

       20.     Defendant Luciano Fiori is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant Luciano Fiori is sued individually

in his capacity as owner, officer and/or agent of Defendant Corporation. Defendant Luciano Fiori

possesses operational control over Defendant Corporation, an ownership interest in Defendant

Corporation, and controls significant functions of Defendant Corporation. He determines the wages



                                                  -4-
 Case 1:20-cv-04424-NGG-SJB Document 1 Filed 09/21/20 Page 5 of 19 PageID #: 5




and compensation of the employees of Defendants, including Plaintiff Miranda, establishes the

schedules of the employees, maintains employee records, and has the authority to hire and fire

employees.

       21.     Defendant Robert Ciprietti is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant Robert Ciprietti is sued

individually in his capacity as owner, officer and/or agent of Defendant Corporation. Defendant

Robert Ciprietti possesses operational control over Defendant Corporation, an ownership interest in

Defendant Corporation, and controls significant functions of Defendant Corporation. He determines

the wages and compensation of the employees of Defendants, including Plaintiff Miranda,

establishes the schedules of the employees, maintains employee records, and has the authority to

hire and fire employees.

                                    FACTUAL ALLEGATIONS

                               Defendants Constitute Joint Employers

       22.     Defendants operate an Italian Restaurant located in the Downtown Brooklyn section

of Brooklyn in New York City.

       23.     Individual Defendants, Michael Simone, Luciano Fiori, and Robert Ciprietti, possess

operational control over Defendant Corporation, possess ownership interests in Defendant

Corporation, and control significant functions of Defendant Corporation.

       24.     Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

       25.     Each Defendant possessed substantial control over Plaintiff Miranda’s (and other

similarly situated employees’) working conditions, and over the policies and practices with respect




                                                  -5-
 Case 1:20-cv-04424-NGG-SJB Document 1 Filed 09/21/20 Page 6 of 19 PageID #: 6




to the employment and compensation of Plaintiff Miranda, and all similarly situated individuals,

referred to herein.

       26.       Defendants jointly employed Plaintiff Miranda (and all similarly situated employees)

and are Plaintiff Miranda’s (and all similarly situated employees’) employers within the meaning of

29 U.S.C. 201 et seq. and the NYLL.

       27.       In the alternative, Defendants constitute a single employer of Plaintiff Miranda and/or

similarly situated individuals.

       28.       Upon information and belief, Individual Defendants Michael Simone, Luciano Fiori,

and Robert Ciprietti operate Defendant Corporation as either an alter ego of themselves and/or fail

to operate Defendant Corporation as an entity legally separate and apart from themselves, by among

other things:

                a) failing to adhere to the corporate formalities necessary to operate Defendant

                   Corporation as a Corporation,

                b) defectively forming or maintaining the corporate entity of Defendant Corporation,

                   by, amongst other things, failing to hold annual meetings or maintaining

                   appropriate corporate records,

                c) transferring assets and debts freely as between all Defendants,

                d) operating Defendant Corporation for their own benefit as the sole or majority

                   shareholders,

                e) operating Defendant Corporation for their own benefit and maintaining control over

                   this corporation as a closed Corporation,

                f) intermingling assets and debts of their own with Defendant Corporation,




                                                    -6-
 Case 1:20-cv-04424-NGG-SJB Document 1 Filed 09/21/20 Page 7 of 19 PageID #: 7




                g) diminishing and/or transferring assets of Defendant Corporation to avoid full

                   liability as necessary to protect their own interests, and

                h) Other actions evincing a failure to adhere to the corporate form.

          29.    At all relevant times, Defendants were Plaintiff Miranda’s employers within the

meaning of the FLSA and New York Labor Law. Defendants had the power to hire and fire Plaintiff

Miranda, controlled the terms and conditions of employment, and determined the rate and method

of any compensation in exchange for Plaintiff Miranda’s services.

          30.    In each year from 2013 to 2019, Defendants, both separately and jointly, had a gross

annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that are

separately stated).

          31.    In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the

restaurant on a daily basis are goods produced outside of the State of New York.

                                            Individual Plaintiff

          32.    Plaintiff Miranda is a former employee of Defendants who was employed as a pizza

maker. Plaintiff Miranda seeks to represent a class of similarly situated individuals under 29 U.S.C.

216(b).

                                         Plaintiff Pedro Miranda

          33.    Plaintiff Miranda was employed by Defendants from approximately July 2012 until

on or about August 23, 2019.

          34.    Defendants employed Plaintiff Miranda as a pizza maker.

          35.    Plaintiff Miranda regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.



                                                    -7-
 Case 1:20-cv-04424-NGG-SJB Document 1 Filed 09/21/20 Page 8 of 19 PageID #: 8




       36.    Plaintiff Miranda’s work duties required neither discretion nor independent

judgment.

       37.    Throughout his employment with Defendants, Plaintiff Miranda regularly worked in

excess of 40 hours per week.

       38.    From approximately September 2013 until on or about January 2014, Plaintiff

Miranda worked from approximately 5:00 a.m. until on or about 3:00 p.m., Mondays through

Fridays (typically 50 hours per week).

       39.    From approximately April 20, 2015 until on or about August 23, 2019, Plaintiff

Miranda worked from approximately 5:00 a.m. until on or about 4:00 p.m., Mondays through

Fridays (typically 54 hours per week).

       40.    Throughout his employment, Defendants paid Plaintiff Miranda his wages in cash.

       41.    From approximately September 2012 until on or about January 2014, Defendants

paid Plaintiff Miranda $8.00 per hour.

       42.    From approximately April 20, 2015 until on or about December 2016, Defendants

paid Plaintiff Miranda $9.00 per hour.

       43.    From approximately January 2017 until on or about December 2017, Defendants paid

Plaintiff Miranda $11.00 per hour.

       44.    From approximately January 2018 until on or about December 2018, Defendants paid

Plaintiff Miranda $11.50 per hour.

       45.    From approximately January 2019 until on or about August 23, 2019, Defendants

paid Plaintiff Miranda $12.50 per hour.

       46.    No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Miranda regarding overtime and wages under the FLSA and NYLL.



                                               -8-
 Case 1:20-cv-04424-NGG-SJB Document 1 Filed 09/21/20 Page 9 of 19 PageID #: 9




        47.    Defendants did not provide Plaintiff Miranda an accurate statement of wages, as

required by NYLL 195(3).

      48.      Defendants did not give any notice to Plaintiff Miranda, in English and in Spanish

(Plaintiff Miranda’s primary language), of his rate of pay, employer’s regular pay day, and such

other information as required by NYLL §195(1).

                                 Defendants’ General Employment Practices

      49.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Miranda (and all similarly situated employees) to work in excess of 40 hours a

week without paying him appropriate minimum wage, overtime compensation and spread of hours

pay as required by federal and state laws.

      50.      Plaintiff Miranda was a victim of Defendants’ common policy and practices which

violate his rights under the FLSA and New York Labor Law by, inter alia, not paying him the wages

he was owed for the hours he worked.

      51.      Defendants paid Plaintiff Miranda his wages in cash.

      52.      Defendants failed to post at the workplace, or otherwise provide to employees, the

required postings or notices to employees regarding the applicable wage and hour requirements of

the FLSA and NYLL.

      53.      Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiff Miranda (and similarly situated individuals) worked,

and to avoid paying Plaintiff Miranda properly for his full hours worked.

      54.      Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.



                                                 -9-
Case 1:20-cv-04424-NGG-SJB Document 1 Filed 09/21/20 Page 10 of 19 PageID #: 10




      55.      Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiff Miranda and other similarly situated former workers.

      56.      Defendants failed to provide Plaintiff Miranda and other employees with accurate

wage statements at the time of their payment of wages, containing: the dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number

of regular hours worked; and the number of overtime hours worked, as required by NYLL §195(3).

      57.      Defendants failed to provide Plaintiff Miranda and other employees, at the time of

hiring and on or before February 1 of each subsequent year, a statement in English and the

employees’ primary language, containing: the rate or rates of pay and basis thereof, whether paid by

the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of

the minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by

the employer; the name of the employer; any “doing business as” names used by the employer; the

physical address of the employer's main office or principal place of business, and a mailing address

if different; and the telephone number of the employer, as required by New York Labor Law §195(1).

                             FLSA COLLECTIVE ACTION CLAIMS

      58.       Plaintiff Miranda brings his FLSA minimum wage, overtime compensation, and

liquidated damages claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b),

on behalf of all similarly situated persons (the “FLSA Class members”), i.e., persons who are or

were employed by Defendants or any of them, on or after the date that is three years before the filing

of the complaint in this case (the “FLSA Class Period”).



                                                  - 10 -
Case 1:20-cv-04424-NGG-SJB Document 1 Filed 09/21/20 Page 11 of 19 PageID #: 11




      59.         At all relevant times, Plaintiff Miranda and other members of the FLSA Class were

similarly situated in that they had substantially similar job requirements and pay provisions, and

have been subject to Defendants’ common practices, policies, programs, procedures, protocols and

plans including willfully failing and refusing to pay them the required minimum wage and overtime

pay at a one and one-half their regular rates for work in excess of forty (40) hours per workweek

under the FLSA under the FLSA.

      60.         The claims of Plaintiff Miranda stated herein are similar to those of the other

employees.

                                      FIRST CAUSE OF ACTION

                VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

      61.         Plaintiff Miranda repeats and realleges all paragraphs above as though fully set forth

herein.

      62.         At all times relevant to this action, Defendants were Plaintiff Miranda’s employers

within the meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d). Defendants had the power

to hire and fire Plaintiff Miranda (and the FLSA Class Members), controlled the terms and conditions

of their employment, and determined the rate and method of any compensation in exchange for their

employment.

      63.         At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

      64.         Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act, 29 U.S.C. § 203 (r-s).

          65.     Defendants failed to pay Plaintiff Miranda (and the FLSA Class members) at the

applicable minimum hourly rate, in violation of 29 U.S.C. § 206(a).



                                                   - 11 -
Case 1:20-cv-04424-NGG-SJB Document 1 Filed 09/21/20 Page 12 of 19 PageID #: 12




      66.      Defendants’ failure to pay Plaintiff Miranda (and the FLSA Class members) at the

applicable minimum hourly rate was willful within the meaning of 29 U.S.C. § 255(a).

      67.      Plaintiff Miranda (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                  SECOND CAUSE OF ACTION

               VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      68.      Plaintiff Miranda repeats and realleges all paragraphs above as though fully set forth

herein.

      69.      Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiff Miranda (and

the FLSA Class members) overtime compensation at a rate of one and one-half times the regular

rate of pay for each hour worked in excess of forty hours in a work week.

      70.      Defendants’ failure to pay Plaintiff Miranda (and the FLSA Class members),

overtime compensation was willful within the meaning of 29 U.S.C. § 255(a).

      71.      Plaintiff Miranda (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                   THIRD CAUSE OF ACTION

                  VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

      72.       Plaintiff Miranda repeats and realleges all paragraphs above as though fully set forth

herein.

      73.      At all times relevant to this action, Defendants were Plaintiff Miranda’s employers

within the meaning of the N.Y. Lab. Law §§ 2 and 651. Defendants had the power to hire and fire

Plaintiff Miranda, controlled the terms and conditions of his employment, and determined the rates

and methods of any compensation in exchange for his employment.



                                                 - 12 -
Case 1:20-cv-04424-NGG-SJB Document 1 Filed 09/21/20 Page 13 of 19 PageID #: 13




      74.       Defendants, in violation of NYLL § 652(1) and the supporting regulations of the New

York State Department of Labor, paid Plaintiff Miranda less than the minimum wage.

      75.       Defendants’ failure to pay Plaintiff Miranda the minimum wage was willful within

the meaning of N.Y. Lab. Law § 663.

      76.       Plaintiff Miranda was damaged in an amount to be determined at trial.

                                  FOURTH CAUSE OF ACTION

                        VIOLATION OF THE OVERTIME PROVISIONS

                          OF THE NEW YORK STATE LABOR LAW

      77.       Plaintiff Miranda repeats and realleges all paragraphs above as though fully set forth

herein.

      78.       Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiff Miranda overtime compensation

at rates of one and one-half times the regular rate of pay for each hour worked in excess of forty

hours in a work week.

      79.       Defendants’ failure to pay Plaintiff Miranda overtime compensation was willful

within the meaning of N.Y. Lab. Law § 663.

                                   FIFTH CAUSE OF ACTION

                 (VIOLATION OF THE SPREAD OF HOURS WAGE ORDER

                     OF THE NEW YORK COMMISSIONER OF LABOR)


          80.   Plaintiff Miranda repeats and realleges all paragraphs above as though fully set forth

herein.




                                                 - 13 -
Case 1:20-cv-04424-NGG-SJB Document 1 Filed 09/21/20 Page 14 of 19 PageID #: 14




      81.      Defendants failed to pay Plaintiff Miranda one additional hour’s pay at the basic

minimum wage rate before allowances for each day Plaintiff Miranda’s spread of hours exceeded

ten hours in violation of NYLL §§ 650 et seq. and 12 N.Y.C.R.R. §§ 146-1.6.

      82.      Defendants’ failure to pay Plaintiff Miranda an additional hour’s pay for each day

Plaintiff Miranda’s spread of hours exceeded ten hours was willful within the meaning of NYLL

§ 663.

      83.      Plaintiff Miranda was damaged in an amount to be determined at trial.

                                   SIXTH CAUSE OF ACTION

                   VIOLATION OF THE NOTICE AND RECORDKEEPING

                    REQUIREMENTS OF THE NEW YORK LABOR LAW

      84.       Plaintiff Miranda repeats and realleges all paragraphs above as though fully set forth

herein.

      85.      Defendants failed to provide Plaintiff Miranda with a written notice, in English and

in Spanish (Plaintiff Miranda’s primary language), containing: the rate or rates of pay and basis

thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other; allowances,

if any, claimed as part of the minimum wage, including tip, meal, or lodging allowances; the regular

pay day designated by the employer; the name of the employer; any “doing business as" names used

by the employer; the physical address of the employer's main office or principal place of business,

and a mailing address if different; and the telephone number of the employer, as required by NYLL

§195(1).

      86.      Defendants are liable to Plaintiff Miranda in the amount of $5,000, together with

costs and attorneys’ fees.

                                 SEVENTH CAUSE OF ACTION



                                                 - 14 -
Case 1:20-cv-04424-NGG-SJB Document 1 Filed 09/21/20 Page 15 of 19 PageID #: 15




                    VIOLATION OF THE WAGE STATEMENT PROVISIONS

                                 OF THE NEW YORK LABOR LAW

      87.         Plaintiff Miranda repeats and realleges all paragraphs above as though fully set forth

herein.

      88.         With each payment of wages, Defendants failed to provide Plaintiff Miranda with an

accurate statement listing each of the following: the dates of work covered by that payment of wages;

name of employee; name of employer; address and phone number of employer; rate or rates of pay

and basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other;

gross wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages; the

regular hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours

worked; and the number of overtime hours worked, as required by NYLL 195(3).

      89.         Defendants are liable to Plaintiff Miranda in the amount of $5,000, together with

costs and attorneys’ fees.




                                        PRAYER FOR RELIEF

            WHEREFORE, Plaintiff Miranda respectfully requests that this Court enter judgment

 against Defendants by:

            (a)    Designating this action as a collective action and authorizing prompt issuance of

 notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

 of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

 this action;




                                                   - 15 -
Case 1:20-cv-04424-NGG-SJB Document 1 Filed 09/21/20 Page 16 of 19 PageID #: 16




        (b)     Declaring that Defendants violated the minimum wage provisions of, and

 associated rules and regulations under, the FLSA as to Plaintiff Miranda and the FLSA Class

 members;

        (c)     Declaring that Defendants violated the overtime wage provisions of, and associated

 rules and regulations under, the FLSA as to Plaintiff Miranda and the FLSA Class members;

        (d)     Declaring that Defendants’ violations of the provisions of the FLSA were willful

 as to Plaintiff Miranda and the FLSA Class members;

        (e)     Awarding Plaintiff Miranda and the FLSA Class members damages for the amount

 of unpaid minimum wage, overtime compensation, and damages for any improper deductions or

 credits taken against wages under the FLSA as applicable;

        (f)     Awarding Plaintiff Miranda and the FLSA Class members liquidated damages in

 an amount equal to 100% of his damages for the amount of unpaid minimum wage and overtime

 compensation, and damages for any improper deductions or credits taken against wages under the

 FLSA as applicable pursuant to 29 U.S.C. § 216(b);

        (g)     Declaring that Defendants violated the minimum wage provisions of, and rules and

 orders promulgated under, the NYLL as to Plaintiff Miranda;

        (h)     Declaring that Defendants violated the overtime wage provisions of, and rules and

 orders promulgated under, the NYLL as to Plaintiff Miranda;

        (i)     Declaring that Defendants violated the spread-of-hours requirements of the NYLL

 and supporting regulations as to Plaintiff Miranda ;

        (j)     Declaring that Defendants violated the notice and recordkeeping requirements of the

 NYLL with respect to Plaintiff Miranda’s compensation, hours, wages and any deductions or credits

 taken against wages;



                                                  - 16 -
Case 1:20-cv-04424-NGG-SJB Document 1 Filed 09/21/20 Page 17 of 19 PageID #: 17




        (k)     Declaring that Defendants’ violations of the provisions of the NYLL were willful

 as to Plaintiff Miranda;

        (l)     Awarding Plaintiff Miranda damages for the amount of unpaid minimum wage and

 overtime compensation, and for any improper deductions or credits taken against wages as well as

 awarding spread of hours pay under the NYLL as applicable ;

        (m)     Awarding Plaintiff Miranda damages for Defendants’ violation of the NYLL notice

 and recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

        (n)     Awarding Plaintiff Miranda liquidated damages in an amount equal to one hundred

 percent (100%) of the total amount of minimum wage, overtime compensation and spread of hours

 pay shown to be owed pursuant to NYLL § 663 as applicable; and liquidated damages pursuant to

 NYLL § 198(3);

        (o)     Awarding Plaintiff Miranda and the FLSA Class members pre-judgment and post-

 judgment interest as applicable;

        (p)      Awarding Plaintiff Miranda and the FLSA Class members the expenses incurred

 in this action, including costs and attorneys’ fees;

        (q)     Providing that if any amounts remain unpaid upon the expiration of ninety days

 following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

 is then pending, whichever is later, the total amount of judgment shall automatically increase by

 fifteen percent, as required by NYLL § 198(4); and

        (r)     All such other and further relief as the Court deems just and proper.

                                          JURY DEMAND

          Plaintiff Miranda demands a trial by jury on all issues triable by a jury.

 Dated: New York, New York



                                                 - 17 -
Case 1:20-cv-04424-NGG-SJB Document 1 Filed 09/21/20 Page 18 of 19 PageID #: 18




       September 10, 2019

                                              MICHAEL FAILLACE & ASSOCIATES, P.C.

                                    By:              /s/ Michael Faillace
                                              Michael Faillace [MF-8436]
                                              60 East 42nd Street, Suite 4510
                                              New York, New York 10165
                                              Telephone: (212) 317-1200
                                              Facsimile: (212) 317-1620
                                              Attorneys for Plaintiff




                                     - 18 -
Case 1:20-cv-04424-NGG-SJB Document 1 Filed 09/21/20 Page 19 of 19 PageID #: 19
